Title: From John Adams to Edmund Jenings, 21 April 1783
From: Adams, John
To: Jenings, Edmund


Sir,
Paris. 21st. April. 1783—

Englishmen surely are possessed too much of the Spirit of Commerce, & are too perfect Masters of its maxims, to be informed that it goes all over the world, by land & Sea, in quest of proffit.— Every Cask of Rice or Indigo, of Tobacco or Flax-seed, of Wheat or Flour & every Cargo of naval Stores, which goes to Europe fm. America, will have written on it, “Detur digniori,” i:e: This Cask or Cargo is consigned to him who will give the best price & pay me in such things as will suit me best. And every American Merchant who comes to Europe will go to that nation, of whatever language or religion, wh: can furnish him with the Goods he likes best—at the cheapest rate—on the largest Credit, and will receive the pay in such things as he has or can acquire. Every lad of 19. in America knows this, tho’ Mr: Burke may be ignorant of it—
The English must submit, to become Rivals to the rest of Europe for American Commerce. I believe they have it in their power to draw the greatest part of our Commerce to themselves; but they must embrace the oppo: & use the means. The quality of Goods will not depend upon an Act of Parliament, tho’ the price may: But the facility of making Remitts: will greatly depend on the bill or Treaty. The principal point of British Policy is, as I conceive, to facilitate to the Americans the means of making Remitts: to British Merchants. America will, for a Century, be always in debt to Europe. They will never be able to get to Europe Produce, Cash, or Commodities of any kind, fast eno: to pay for the European produce & manufactures they will have occasion to consume. Yet their Trade will be advantageous too: But the advantage will lie in fresh improvements in Land, Houses & Stock at home.
If therefore America has a Manufacture that will sell in Europe, such as Hatts for example, it is prudent in England to let them be imported, because it facilitate to the American the means of paying his debt in England, & it draws the American Hats to England, to be there exchanged for British Manufactures, instead of being carried to other nations of Europe, who will be glad to receive & pay for them in their manufactures.— For the same reason it is policy in England to allow Americans to bring any kind of Commodities fm. any part of the Earth to Great Britain, because whatever is bro’t there will be laid out there—and if we are restrained fm. carrying any thing we have—(no matter where we got it) to G: B:, we shall carry it to some other rival Nation.—
Tell me wherein I am mistaken. I beleive it is not prudent to say much abt: this matter at present; because these Questions will all be discussed, betwn: Mr: Hartley & the American Ministers in a few days, & be decided— If not they will be left untill an American Minister, in London, or a British one in Philadelphia, shall be authorised to finish the business—
Yrs:—
 